Order entered May 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00585-CV

                  IN RE AMERICAN PIPING PRODUCTS, INC., Relator

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-13662

                                            ORDER
        Before the Court is relator’s petition for writ of mandamus. The Court requests that real

party in interest and respondent file their responses to the petition, if any, on or before May 22,

2015.


                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE